          Case 4:19-cv-00084-JTJ Document 14 Filed 06/08/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MONTANA
                              GREAT FALLS DIVISION

DREW J. COLE,                               Civil No. 4:19-CV-00084-JTJ

         Plaintiff,

         vs.                                ORDER TO AMEND THE
                                            BRIEFING SCHEDULE
ANDREW SAUL,
Commissioner of Social Security

         Defendant.

      After considering the Defendant’s Unopposed Motion to Amend the

Briefing Schedule to file Defendant’s response to Plaintiff’s opening brief, and that

Plaintiff’s counsel has been contacted and has indicated no objection regarding this

motion, it is hereby:

      ORDERED that an extension, to and including July 8, 2020, is granted.

      DATED this 8th day of June, 2020.




Page 1     ORDER TO AMEND THE BRIEFING SCHEDULE - [4:19-CV-00084-
           JTJ]
          Case4:19-cv-00084-JTJ
         Case  4:19-cv-00084-JTJ Document
                                  Document12-1
                                           14 Filed
                                               Filed06/08/20
                                                     06/08/20 Page
                                                               Page22ofof22



Submitted by:

KURT G. ALME
United States Attorney

VICTORIA L. FRANCIS
Assistant United States Attorney

/s/ L. Jamala Edwards
L. JAMALA EDWARDS
Special Assistant United States Attorney
of Attorneys for Defendant
(206) 615-2732




Page 2    ORDER TO AMEND THE BRIEFING SCHEDULE - [4:19-CV-00084-
          JTJ]
